                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA, INC.,                                   Case No. 18-cv-01662-SI
                                   8                    Plaintiff,
                                                                                           ORDER RE JOINT DISCOVERY
                                   9             v.                                        DISPUTE LETTER NO. 5
                                  10     NATERA, INC.,                                     Re: Dkt. No. 152
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On September 23, 2019, the parties filed their fifth discovery dispute letter regarding

                                  14   Natera’s special interrogatory asking Illumina for information about the inventiveness of its ‘831

                                  15   patent. This order follows.

                                  16          On May 17, 2018, Natera filed a motion to dismiss Illumina’s complaint, arguing that

                                  17   Illumina’s asserted ‘831 patent was ineligible under Alice/§101. Dkt. No. 24. In its June 26, 2018

                                  18   order denying the motion to dismiss, the Court concluded Ilumina’s ‘831 patent is directed towards

                                  19   a patent ineligible concept – namely, a natural phenomenon. The Court then had to determine if the

                                  20   ‘831 patent included an inventive concept, thus saving it from ineligibility. The Court found “the

                                  21   factual record [was] not sufficient … to conclude whether there [was] an inventive concept,” and

                                  22   on that basis denied the motion “without prejudice to renew on a fuller record.” Dkt. No. 41 at 7.

                                  23          The parties’ instant dispute arises from Natera’s special interrogatory (“SROG”) number 18,

                                  24   requesting Illumina to “[d]escribe in detail all factual bases and identify all supporting documents

                                  25   for any contention [] that the claims of the ‘831 Patent contain an inventive concept sufficient for

                                  26   patent eligibility under 35 U.S.C. § 101[.]” Dkt. No. 152-1 at 8. Illumina’s response to SROG 18

                                  27   states: (1) Natera has failed to make a prima facie claim for invalidity under § 101, presumably

                                  28   because the Court denied Natera’s motion to dismiss on § 101 grounds; (2) directs Natera to the
                                   1   arguments Illumina made in opposition to the motion to dismiss (Dkt. No. 32); and (3) directs Natera

                                   2   to the USPTO Appeal Board’s decision denying inter partes review. Dkt. No. 152-1 at 8.

                                   3          The Court’s June 26, 2018 order makes clear that inventiveness is a fact issue of significant

                                   4   importance for discovery. Natera’s request is narrowly tailored and properly directed to the exact

                                   5   issue framed by the Court and it is entitled to a comprehensive response. Therefore, the Court orders

                                   6   that if Illumina wishes to supplement its response to SRGO 18, it must do so on or before October

                                   7   14, 2019 with any non-expert information. Absent a showing of good cause, Illumina will not be

                                   8   able to use any evidence in support of its inventiveness argument beyond what is included in its

                                   9   response to SROG 18, disclosed through its experts or provided by depositions of fact witnesses

                                  10   first deposed after October 14, 2019..

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 4, 2019

                                  14                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
